Citation Nr: 1760655	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  14-07 389A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an increased rating in excess of 20 percent for residuals of medial meniscectomy with ACL reconstruction and degenerative arthritis, to include the propriety of the reduction in rating from 40 percent to 20 percent disabling.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1977 to February 1979.
This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran testified at his February 2013 Decision Review Officer (DRO) personal hearing that he had been in physical therapy for months, which had contributed to the current severity of his left knee disability.  This physical therapy was confirmed by a June 2012 VA examination, which noted there had been an "[o]rtho note" in September 2011 that reported left knee mild osteoarthritis and that the Veteran was referred to physical therapy for the left knee.  The examiner also listed a physical therapy note in May 2012 concerning knee and hip pain.  These VA medical center (VAMC) treatment records from that time concerning the knee, including any physical therapy records, are not currently associated with the electronic claims file and should be obtained upon remand.  

Next, the Veteran wrote on his March 2014 VA Form 9 Substantive Appeal that the last examination for his knee that he had underwent did not accurately reflect his currently disability level, in part due to medication he was taking at the time.  Given that his last VA examination for his knee was in January 2014, the Board finds that a new examination is warranted to determine the current nature and severity of his left knee disability.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (noting that VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (finding that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

Accordingly, the case is REMANDED for the following actions:
1.  Obtain any outstanding VAMC records related to the Veteran's left knee disability, specifically including any outstanding records from 2011-2012 and any physical therapy records.  All records/responses received must be associated with the electronic claims file.  

2.  The Veteran should be afforded a VA examination to evaluate the current severity of his service-connected left knee disability.  The claims file must be made available to and reviewed by the examiner. 

With respect to the Veteran's service-connected left knee disability, all indicated testing, including X-rays, should be accomplished including particularly range of motion testing in degrees and whether repetition of motion causes a further decrease in range of motion or increase in pain.  The examiner should test the range of motion for active motion, passive motion, weight-bearing, and nonweight-bearing of the left knee and the paired joint.  The examiner must specifically note at which point in the Veteran's range of motion that pain starts.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups.

If ankylosis is present, this should also be noted.

The supporting rationale for all opinions expressed must be provided.

3.  After the above is complete, readjudicate the Veteran's claim.  If the claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and he should be given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




